Citation Nr: 1643154	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right hip arthritis, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1964 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran appeared for a video conference hearing in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the claims on appeal, further development of the record is necessary.  Specifically, the Veteran must be afforded a new VA examination which takes into consideration evidence not considered in the prior examination and which provides a thorough rationale for the conclusions reached, as the prior examination was not supported with a sufficient rationale. 

The Veteran was afforded a VA examination in December 2010 in connection with his right hip claim.  During the examination, the examiner stated that the Veteran reported that his right hip pain began five months prior to the examination after harvesting iliac bone for a service-connected left forearm surgery.  According to the Veteran the pain was constant and was aggravated by walking.  The examiner noted that a July 2009 X-ray examination shows minimum degenerative changes of the right hip.  A physical examination revealed a well-healed surgical incision over the right anterior superior iliac area that was mildly tender.  Significantly, the examiner noted that the Veteran had a normal gait.  The diagnosis was right hip mild osteoarthritis and status post bone grafting at the right superior iliac crest with strain/sprain over right superior anterior iliac crest. 

Following the December 2010 VA examination, the same examiner was directed in March 2011 to provide an opinion as to the etiology of the right hip arthritis.  The examiner opined that the right hip mild osteoarthritis was less likely related to the right hip strain/sprain over superior anterior iliac crest area, nor was it likely related to any of the Veteran's other service connected disabilities.  In support thereof, the examiner only noted that the Veteran's gait was normal during the December 2010 examination.  The examiner suggested that the right hip osteoarthritis was most likely age-related.

The Board cannot rely on the December 2010 VA examination and subsequent March 2011 opinion because they are based on factual inaccuracies and are not support by a thorough rationale that takes into consideration the entire evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.).  To begin, the examiner in the December 2010 examination stated that the Veteran's right hip pain began five months prior to the examination as due to a bone graft procedure in which bone material was removed from the iliac crest.  This is a total misstatement of the facts; the bone graft procedure occurred in November 1966 while the Veteran was in service.  Furthermore, a review of the claims file shows that the Veteran reported his symptoms of right hip pain in 1974 as part of a claim for residuals of the bone graft surgery, for which he is currently service-connected.  The examiner did not discuss this history of right hip pain beginning as early as 1974, and instead characterized the pain as a relatively recent occurrence.  As for the March 2011 opinion, the examiner did not provide a rationale for the opinion offered, and stated only that the Veteran's gait was normal at the time of the December 2010 examination.  

The Veteran must be afforded a new examination in which the full claims file is reviewed and an opinion is offered that it based on the Veteran's complete history of complaints of right hip pain.  In the time since the December 2010 examination and March 2011 opinion, additional evidence has been received by VA in support of the Veteran's claim, to include the Veteran's testimony at a July 2016 hearing before the Board as well as a July 2016 statement from the Veteran's treating physician, Dr. H.B. with Professional Orthopedic Associates, all of which must be evaluated and considered by the examiner when rendering their opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file updated records documenting the Veteran's treatment for his right hip arthritis from June 2013 to the present. 

2.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's right hip arthritis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right hip arthritis began in service or was caused or aggravated by his active duty service.  

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the right hip arthritis is proximately due to, or aggravated by a service-connected disability (see November 2014 rating decision for the list of service-connected disabilities).  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

In formulating these opinions, the examiner is asked to consider, and discuss as appropriate, the Veteran's history of right hip pain as a residual of his November 1966 in-service bone graft surgery, for which he was service-connected in March 1975.  The examiner should also consider the Veteran's testimony during the July 2016 Board hearing and the July 2016 opinion of Dr. H.B. in which he found a correlation between the Veteran's right hip osteoarthritis and his right total knee and left total hip replacement surgeries. 

The examiner should also specifically address the Veteran's contentions and his lay statements regarding the onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the December 2010 examination report and March 2011 opinion, mindful of the Board's critique of that report and opinion. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




